1

2

3

4

5

6

7                                    IN THE UNITED STATES DISTRICT COURT

8                                      EASTERN DISTRICT OF CALIFORNIA

9

10   LAURA ELTON,                                         CASE NO. 1:19-CV-1723 NONE JDP (PS)

11                                   Plaintiff,           ORDER GRANTING PLAINTIFF LEAVE TO FILE
                                                          A SECOND AMENDED COMPLAINT
12                            v.

13   ROBERT WILKIE, SECRETARY,
     DEPARTMENT OF VETERANS AFFAIRS,
14
                                     Defendant.
15

16            Based on the parties’ stipulation, and Good Cause Appearing;
17            It is hereby ordered that
18       1) Plaintiff Laura Elton can file a Second Amended Complaint within 30 days of the Court’s
19   approval of this stipulation.
20       2) Plaintiff’s Second Amended Complaint shall comply with all pleading requirements, including:
21   (1) Federal Rule of Civil Procedure, Rule 8; (2) that each paragraph be numbered, and (3) that all of
22   Plaintiff’s claims and allegations be contained within one document titled “Second Amended
23   Complaint” and not spread across multiple filings.
24       3) Defendant Wilkie will have 30 days to respond to the Second Amended Complaint after it is
25   filed.
26

27

28

                                                   1
       [PROPOSED] ORDER FOR PLAINTIFF TO FILE A SECOND AMENDED COMPLAINT
       Elton v. Wilkie, 1:19-cv-1723 NONE-JDP                                                            1
30
1

2    IT IS SO ORDERED.

3

4    Dated:     February 24, 2020
                                             UNITED STATES MAGISTRATE JUDGE
5

6    No. 204.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
      [PROPOSED] ORDER FOR PLAINTIFF TO FILE A SECOND AMENDED COMPLAINT
      Elton v. Wilkie, 1:19-cv-1723 NONE-JDP                                  2
30
